Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
A través de los recursos consolidados de epígrafe, se nos ha planteado por primera vez la controversia de si el hecho de que un médico que se desempeña como catedrático en el Recinto de Ciencias Médicas de la Universidad de Puerto *854Rico actúe como perito de la parte demandante en una re-clamación judicial de daños y perjuicios por alegada impe-ricia médica instada contra el Estado, o la Universidad de Puerto Rico, constituye una de las actividades proscritas a los servidores públicos por las disposiciones de la Ley de Etica Gubernamental del Estado Libre Asociado de Puerto Rico (en adelante Ley de Etica Gubernamental) y el Regla-mento de Ética Gubernamental aprobado en virtud de dicha ley.
Luego de un análisis detenido de dicha ley y su corres-pondiente reglamento, y en ánimo de salvaguardar los va-lores que subyacen en su espíritu y sus propósitos, resolve-ríamos que la participación de dichos servidores públicos como peritos de las partes demandantes presentaría, o al menos aparentaría, un conflicto de intereses que requiere que éstos se abstengan de actuar como tales. En conse-cuencia, revocaríamos las resoluciones recurridas y decre-taríamos la descalificación de los referidos facultativos mé-dicos como testigos periciales. Por no ser ese el resultado de la sentencia dictada hoy por este Tribunal, disentimos.
Los hechos pertinentes a los diferentes recursos se ex-ponen a continuación.
f — I
A. García Aponte v. Hospital Regional de Guayama, CE-94-280; López Alicea y otros v. E.L.A. y otros, CE-94-280; Camacho Albino y otros v. E.L.A. y otros, CE-94-458
En estos casos las partes demandantes presentaron contra el Estado Libre Asociado de Puerto Rico (en adelante E.L.A.), entre otros, diferentes demandas de daños y per-juicios por alegadas actuaciones u omisiones culposas o ne-gligentes en relación con servicios médicos prestados en diversas instituciones hospitalarias del Estado.
Trabadas las respectivas controversias, los demandan-tes anunciaron como perito al Dr. José Gorrín Peralta, quien se desempeñaba, a su vez, como Decano Asociado de *855la Escuela de Salud Pública del Recinto de Ciencias Médi-cas de la Universidad de Puerto Rico. El E.L.A. se opuso a la presentación de dicho perito por los demandantes y so-licitó que se ordenara su descalificación. Para sostener su contención alegó, en síntesis, que siendo el Estado una parte demandada, y en vista de que el doctor Gorrín Pe-ralta se desempeña como servidor público, a tenor con las disposiciones de la Ley de Etica Gubernamental y el co-rrespondiente reglamento, existía un conflicto de intereses que le impedía servir como perito en los pleitos instados.
Por su parte, el doctor Gorrín Peralta solicitó que se le permitiera intervenir en cada uno de los pleitos, a los efec-tos de representar sus intereses en cuanto al incidente re-lacionado con su descalificación. De esta manera, se opuso a los planteamientos presentados por el E.L.A.
Así las cosas, el tribunal de instancia emitió las corres-pondientes resoluciones, declarando no ha lugar las solici-tudes de descalificación presentadas por el E.L.A. Reitera-damente, concluyó dicho foro que los hechos que daban base a los casos de autos y las gestiones que realizaría el doctor Gorrín Peralta como testigo pericial en éstos, en nada se relacionaban con el desempeño de sus obligaciones como Decano Asociado de la Universidad de Puerto Rico.(1)
B. Lady Mariam Dippini Carrasquilla y otros v. Hospital Dr. Federico Trilla y otros, CE-94-430
El 6 de agosto de 1991 la parte demandante presentó una demanda por daños y perjuicios alegando mala prác-tica de la medicina por parte de los facultativos del Hospital Dr. Federico Trilla. En dicha demanda se incluyó como parte demandada, entre otros, a la Universidad de Puerto *856Rico, por ser esta institución el patrono de uno de los mé-dicos codemandados.
Luego de varios trámites procesales, la parte deman-dante anunció como perito al doctor Gorrín Peralta. La Universidad de Puerto Rico se opuso y solicitó la descalifi-cación de dicho perito también amparándose en las dispo-siciones de la Ley de Etica Gubernamental y su correspon-diente reglamento. Por su parte, el doctor Gorrín Peralta presentó una moción de intervención oponiéndose a la so-licitud de la Universidad.
El 13 de abril de 1994, el entonces Tribunal Superior, Sala de Carolina (Hon. Carmen Rita Vélez Borrás, J.), emi-tió una resolución para ordenar la descalificación solicitada. Sostuvo dicho foro que “un empleado o funcio-nario público que —a diferencia de un profesor o investiga-dor docente— ocupe el cargo de Decano o Decano Asociado en la Escuela de Salud Pública del Recinto de Ciencias Médicas de la Universidad de Puerto Rico parece estar en conflicto sustancial con los intereses de la agencia ejecu-tiva para la cual trabaja si se dedica a la actividad profe-sional de prestar testimonio pericial, luego de ser contra-tado para ello por la parte adversa a la Universidad de Puerto Rico, en una reclamación judicial de daños y perjui-cios alegadamente causados por los empleados o agentes de la referida institución pública”. Apéndice, pág. 000168.
No obstante, el 23 de mayo de 1994, a solicitud de la parte demandante, el referido foro emitió una resolución nuevamente, esta vez permitiendo la presentación del doctor Gorrín Peralta como perito. Ello en vista de que dicho perito había renunciado a su cargo como Decano Asociado para Asuntos Académicos de la Escuela Graduada de Sa-lud Pública, fungiendo únicamente como profesor en dicha institución.
C. María T. López Pérez y otros v. E.L.A., CE-94-380
El 2 de febrero de 1990, los demandantes presentaron una demanda por daños y perjuicios por alegada impericia *857médica contra el E.L.A. En ella alegaron negligencia de los empleados del Centro de Diagnóstico y Tratamiento de Ca-yey y del Hospital de Area de Cayey. Posteriormente, los demandantes anunciaron que su prueba pericial consisti-ría en el testimonio del Dr. Glen Garayalde Cotroneo, quien en ese momento se desempeñaba como Profesor Aso-ciado del Recinto de Ciencias Médicas de la Universidad de Puerto Rico.
Por los mismos fundamentos que en los casos antes alu-didos, el Estado se opuso y solicitó que se ordenara a la parte demandante prescindir de los servicios de peritaje de dicho facultativo. No obstante, el entonces Tribunal Superior, Sala de Guayama (Hon. Dante Amadís Rodríguez Sosa, J.), denegó la solicitud del E.L.A. tras concluir que la gestión pericial del doctor Garayalde Cotroneo nada tenía que ver con las funciones de éste como catedrático.
Inconform.es con las resoluciones dictadas en los casos antes aludidos, tanto el E.L.A. como la Universidad de Puerto Rico interpusieron ante nos las correspondientes peticiones de certiorari. A través de éstas imputaron a los foros de instancia el haber errado al resolver que no viola la Ley de Etica Gubernamental o su correspondiente regla-mento, el hecho de que un médico empleado como profesor por la Universidad de Puerto Rico sirva como perito de la parte demandante en un pleito contra el Estado o la depen-dencia gubernamental para la cual labora.
En ánimo de revisar las resoluciones recurridas, expedi-mos auto de certiorari y procedimos a consolidar los recursos.
H-1
Con el propósito de promover y preservar la integridad de los funcionarios e instituciones del Estado y a los fines de restaurar la confianza del pueblo en su gobierno y sus servidores públicos, el 24 de julio de 1985 la Legislatura aprobó la Ley de Etica Gubernamental, 3 L.P.R.A. see. 1801 et seq. Para ello, a través de dicha legislación, el Es-*858tado no sólo ha pretendido penalizar aquel comporta-miento de sus funcionarios o empleados públicos que vul-nere los principios básicos de una ética de excelencia o genere conflictos de intereses en la gestión pública, sino que también ha procurado establecer medidas eficaces en aras de prevenir y desalentar tal comportamiento.
Así se desprende de la Exposición de Motivos de la Ley Núm. 12 de 24 de julio de 1985, Leyes de Puerto Rico, págs. 708-709, en cuanto dispone:
Nuestro pueblo creció históricamente con una ejemplar tra-dición cultural y una moralidad de corrección y de excelencia. Como pueblo, como personas y, a[ú]n más, como funcionarios públicos, no podemos alejarnos de esa orientación.
El Estado Libre Asociado de Puerto Rico, como cuerpo polí-tico, está comprometido con una responsabilidad moral y con una responsabilidad ética en el sentido de obrar de acuerdo a unas normas y principios que rigen la conducta del buen vivir de su gente. Esa responsabilidad ética obliga a un continuo examen del comportamiento social y público de sus ciudadanos.
En todo momento, tiene el Estado que garantizar el respeto al derecho y la obediencia a la ley. Esta misión le es fundamental especialmente cuando se trata de la conducta de aquellos funcionarios públicos que lo representan como servidores.
Hay ocasiones en que, por desventura, surgen unas acciones improcedentes por parte de algunos funcionarios que, al incu-rrir en claras faltas a las normas de ética, ponen en riesgo la estabilidad del soporte moral del Estado. Es intolerable que existan funcionarios públicos en representación de la adminis-tración del Gobierno que puedan lucrarse del patrimonio del pueblo. Los conflictos de intereses, especialmente financieros, en abierta violación a las leyes son también intolerables.
Para restaurar la confianza del pueblo en su Gobierno y en sus funcionarios públicos, cuando muchos de ellos han rebasado el nivel de lo tolerable, es preciso adoptar nuevas medidas le-gislativas que sean eficaces para prevenir y para penalizar el comportamiento delictivo de aquellos funcionarios que, en el desempeño de sus labores gubernamentales, vulneren los prin-cipios básicos de una ética de excelencia.
En vista de estas consideraciones, entendemos que la apro-bación de un Código de Etica para los funcionarios y empleados de la Rama Ejecutiva y la creación en esta ley de la Oficina de Etica Gubernamental es una medida cuya aprobación es de trascendental importancia.
Como parte del andamiaje gubernamental para adelan-*859tar directamente tan importantes y laudables intereses pú-blicos, la Ley Núm. 12, supra, estableció, entre otros, un código de ética dirigido a reglamentar la conducta de los funcionarios y empleados de la Rama Ejecutiva del Estado Libre Asociado, incluso sus corporaciones públicas y las agencias que estén bajo el control de dicha Rama, sus mu-nicipios, corporaciones y consorcios municipales. 3 L.RR.A. see. 1821.
Se creó, además, la Oficina de Etica Gubernamental, la cual tiene a su cargo la responsabilidad de velar, incenti-var y promover que se cumplan estrictamente las disposi-ciones aprobadas. 3 L.RR.A. see. 1811.(2) Esta oficina es dirigida por un director ejecutivo,(3) quien al amparo del Art. 2.4 de la ley, 3 L.RR.A. see. 1814, tiene, entre otras, las facultades y los deberes indispensables siguientes para llevar a cabo la encomienda dé dicha entidad gubernamen-tal:
(a) Promover y formular políticas y programas de conducta ética y moral para los servidores públicos dirigidos a la conse-cución de los siguientes objetivos:
(1) El establecimiento de criterios de excelencia, integri-dad personal, honestidad, responsabilidad y veracidad, en las gestiones públicas para inspirar, fomentar y restituir la con-fianza de los ciudadanos en las instituciones gubernamentales.
(2) El compromiso por parte de todos los servidores públi-cos de que los intereses personales no sustituirán los intereses públicos ....
(b) Interpretar, aplicar y hacer cumplir las disposiciones de este Capítulo y las reglas y reglamentos que establecen deter-minadas prohibiciones respecto a la conducta de ciertos funcio-narios y empleados públicos o que rigen las cuestiones de ética, de conflicto de intereses y de radicación de informes financieros.
(h) Promulgar los reglamentos •que sean necesarios y conve-nientes para cumplir con los propósitos de esa medida .... (En-fasis suplido.)
De la disposición antes transcrita se puede colegir cla-*860ramente que la Asamblea Legislativa delegó a la Oficina de Ética Gubernamental, a través de su Director Ejecutivo, amplias facultades para la formulación dinámica de reglas que aseguren la consecución de los fines que persigue la legislación en controversia. Delegación que resulta ade-cuada, en vista de que la propia ley, aunque no establece normas detalladas y minuciosas, dispone pautas suficien-tes que sirven de guía, dirigiendo y limitando el uso del poder conferido.(4)
Fue precisamente dentro del ámbito de tales poderes y facultades que el 23 de noviembre de 1992 quedó promul-gado el Reglamento de Ética Gubernamental, cuyo propó-sito se describe expresamente en su Art. 2 de la siguiente manera:
Es esencial que los funcionarios y empleados del servicio pú-blico mantengan principios del más alto grado de honestidad, integridad, imparcialidad y conducta para garantizar el debido funcionamiento de las instituciones gubernamentales y conser-var la confianza de los ciudadanos en su gobierno. Evitar una conducta impropia y conflictos de intereses por parte de los ser-vidores públicos es indispensable para mantener estos principios. Por consiguiente, este Reglamento tiene el propósito de establecer normas de conducta ética aplicables a todos los funcionarios y empleados de la Rama Ejecutiva del Gobierno del Estado Libre Asociado de Puerto Rico, incluyendo las corpo-raciones públicas, los municipios y las agencias bajo la jurisdic-ción de dicha Rama y establecer, además, ciertas normas para las actuaciones de los ex-servidores públicos de las tres ramas del Gobierno. (Énfasis suplido.) Art. 2, Reglamento de Ética Gubernamental Núm. 4827, Oficina de Ética Gubernamental, 23 de noviembre de 1992, pág. 1.
Ahora bien, cumpliendo con el propósito señalado, el cual indubitadamente resulta acorde con el principio cardinal de la Ley Núm. 12, supra, el Art. 13 del Reglamento de Ética Gubernamental, supra, proscribe expresamente ciertas “actividades incompatibles con el empleo” de los servidores públicos. En lo que respecta a los casos que nos *861ocupan, dicho artículo, en su inciso (C), coloca dentro de su prohibición directa las actividades siguientes:
(C) Ningún funcionario o empleado público aceptará otro empleo, ni se dedicará a cualquier actividad comercial, profe-sional o de otra naturaleza, en las siguientes circunstancias:
1) Cuando esté o parezca estar en conflicto sustancial con los intereses de la agencia ejecutiva para la cual trabaja o con los intereses del Gobierno.
2) Cuando interfiera o razonablemente se pueda esperar que influya en el desempeño -de sus funciones oficiales.
3) Cuando le impida prestar una jornada completa de tra-bajo a la agencia.
4) Cuando traiga descrédito a la agencia o al Gobierno. (Enfasis suplido.) Art. 13 del Reglamento de Ética Guberna-mental, supra, pág. 14.
Como podrá observarse, con el precepto invocado se pre-tende evitar incluso la apariencia o sospecha de conducta impropia y situaciones conflictivas. Tal pretensión resulta lógica y completamente válida, si se desea fomentar y pre-servar la clara y contundente política pública del Estado de restablecer la confianza de nuestra ciudadanía en los fun-cionarios o empleados públicos y en el servicio guberna-mental.
Sobre el particular, debemos señalar que aún la apa-riencia de conducta impropia o conflicto de intereses puede tener un efecto tan dañino sobre la imagen, confianza y respeto del público por su gobierno, como la verdadera im-propiedad ética. Así lo confirman las expresiones siguien-tes:
“ ‘[T]here is a tendency to think of appearances as merely prudential, as a tool of public relations, rather than as having any ethical significance themselves.’ [nota al calce omitida] This tendency may obscure the significance of appearances in the public realm. ‘[I]n the more impersonal world of politics, reality and appearance blend together so that we cannot often tell the difference.’ [nota al calce omitida] That is, the public can judge the effectiveness of government only by reference to what it sees. It often has no way to look beyond the appearance to judge the reality. For this reason, the appearance of loyal, conflict-free government is important.” (Escolio omitido.) B. Nolan, Public Interest, Private Income: Conflicts and Control Li*862mits on the Outside Income of Goverment Officials, 87 Nw. U.L. Rev. 57, 77-78 (1992).
Esta preocupación por disipar o contrarrestar incluso la impresión o imagen de conflicto de intereses y conducta impropia, se desprende también del historial legislativo de la Ley Núm. 150 de 22 de diciembre de 1994 (3 L.P.R.A. see. 1802 et seq.), legislación aprobada para enmendar la Ley Núm. 12, supra, ampliando las prohibiciones conteni-das en el código de ética y' promoviendo aún más la inte-gridad de los funcionarios y empleados públicos.(5)
A tales efectos, en el Informe de la Comisión de Etica Gubernamental del Senado de Puerto Rico sobre el P. del S. 50 de 23 de junio de 1993, 12ma Asamblea Legislativa, Ira Sesión Ordinaria, se expresó:
El P. del S. 50 tiene el propósito de ampliar el alcance de varias disposiciones de la Ley Núm. 12 de 24 de julio de 1985, según enmendada, conocida como la “Ley de Etica Guberna-mental del Estado Libre Asociado de Puerto Rico”. Con esta medida se persigue fortalecer el compromiso de responsabili-dad moral y ética que debe regir la conducta de los funcionarios y empleados públicos.
... La aplicación e interpretación de las disposiciones de la Ley de Etica Gubernamental han llevado a plantear la necesi-dad imperiosa de adoptar e incorporar enmiendas dirigidas a disipar cualquier asomo de desconfianza de nuestro pueblo en las actuaciones de sus servidores públicos. ...
En la ponencia presentada por la Contralor de Puerto Rico se expresa lo siguiente:
“Endosamos el Proyecto. Es importante reconocer que hay muchas acciones que son legales, pero ello no quiere decir que son aceptables desde el punto de vista moral. Por eso es que los códigos de ética de las distintas profesiones normalmente prohí-ben los conflictos de intereses reales y aparentes. Tal norma, basada en principios de moralidad, es aplicable también al Gobierno. La Orden Ejecutiva del 25 de junio de 1968, Boletín Administrativo Núm. 1381, establece ‘[q]ue debe ser preocupa-ción constante de todos en la Administración Pública de Puerto Rico lograr y mantener tanto la apariencia como la realidad de una conducta honesta, justa e imparcial en el descargo de las responsabilidades públicas.’ ” (Enfasis suplido.)
*863I — I hH HH
Procede determinar, entonces, si lo antes expuesto jus-tifica la descalificación de los peritos anunciados por las partes demandantes recurridas en los casos ante nuestra consideración.
En tales casos, tanto el doctor Gorrín Peralta como el doctor Garayalde Cotroneo, catedráticos en el Recinto de Ciencias Médicas de la Universidad de Puerto Rico, pre-tenden a su vez servir como peritos médicos de la parte demandante en pleitos por alegada mala práctica de la me-dicina instados precisamente contra el E.L.A. y sus dependencias. Coincidimos con el Estado en que, a la luz de todo el análisis previamente esbozado, tal situación se encuentra contenida dentro de la prohibición establecida en el Art. 13(C)(1) del Reglamento de Ética Gubernamen-tal antes citado.
Dichos facultativos, al ser servidores públicos,(6) ocupan posiciones que le hacen merecedores de la confianza pública. Ello, a su vez, conlleva el cumplimiento de toda política pública gubernamental y el desempeño de su tra-bajo con la mayor lealtad y de manera tal que su conducta no se preste a malas interpretaciones que pudieran crear serias dudas en cuanto a la gestión pública o a la existen-cia de conflicto de intereses. Es decir, no sólo deben ser éticos en sus actuaciones, sino que también tienen la gran responsabilidad de lucir como tal ante nuestra sociedad. El balance de intereses a favor del respeto y la confianza pú-blica así lo requiere.
De permitirse a estos médicos actuar como peritos de las partes demandantes en los pleitos instados, estarían asesorando a personas privadas con intereses litigiosos *864contrarios al Estado o sus dependencias. Situación en la que, por un lado, rinden servicios remunerados al Estado a través de una de sus instrumentalidades y, por otro, pre-tenden fortalecer con su peritaje, cobrando honorarios para su beneficio personal, la reclamación en contra del propio Estado. No podemos permitir tales circunstancias, ya que obviamente ello propiciaría, cuando menos, el que se pro-yecte ante el pueblo la imagen de una situación conflictiva, menoscabando el apremiante propósito legislativo de la Ley de Ética Gubernamental. Es inconcebible que la ma-yoría de este Tribunal no lo entienda así.
De otra parte, sostiene el perito interventor, doctor Go-rrín Peralta —y así concluyeron los foros recurridos— que su actuación como perito de las partes demandantes no violaría las disposiciones del Art. 13(C)(1) del Reglamento de Ética Gubernamental, supra, ya que su actuación como tal no afectaría ni interferiría con el cumplimiento de sus funciones oficiales como servidor público. Aduce, en sínte-sis, que tal disposición sólo tuvo el efecto de prohibir acti-vidades incompatibles con el desempeño inmediato de sus funciones como servidor público y no otras actividades no relacionadas con sus obligaciones oficiales, aunque éstas puedan confligir con otros intereses del Estado.
No podemos coincidir con dichos planteamientos. Tal in-terpretación sólo tendría el efecto de diluir el principio y propósito detrás de la Ley de Ética Gubernamental de evi-tar situaciones conflictivas que tengan el potencial o efecto de socavar la confianza del pueblo en su gobierno y sus instituciones. El hecho de que sus ejecutorias como peritos de las partes demandantes no interfieran con el desempeño inmediato de sus funciones no deja de crear, al menos, la apariencia de conflicto de intereses.
Más aún, no existe base en la Ley de Ética Guberna-mental ni en su correspondiente reglamento, sobre la cual sostener la distinción que pretende el perito interventor. Como bien señalan los peticionarios en su comparecencia ante nos, del diseño total del Art. 13 del Reglamento, supra, se desprende claramente que éste consigna dentro de *865su prohibición actividades que no atañen directamente a las funciones del servidor público, pero que se encuentran prohibidas en atención al “status” de su cargo. Cierta-mente, como ejemplo de ello cabe mencionar la prohibición contenida en el inciso (C)(4) de dicho artículo, referente a aquellas actividades que “traiga[n] descrédito a la agencia o al Gobierno” (Art. 13(C)(4) del Reglamento de Ética Gu-bernamental, supra), y la clara disposición del inciso (C)(1) que prohíbe al funcionario público cualquier actividad “cuando esté o parezca estar en conflicto sustancial con los intereses de la agencia ejecutiva para la cual trabaja o con los intereses del Gobierno”. (Énfasis suplido.) Art. 13(C)(4) del Reglamento de Ética Gubernamental, supra.
Por último, aduce el interventor que la reglamentación aludida adolece de dificultades constitucionales, ya que ésta no cumple con el escrutinio de racionalidad requerido en los casos de reglamentación socioeconómica. Tampoco le asiste la razón. La reglamentación en controversia en el caso de autos resulta claramente válida bajo el referido escrutinio de racionalidad. Como hemos señalado, tal re-glamentación, aprobada dentro de los amplios poderes de-legados, pretende evitar la existencia o apariencia de con-flicto con los intereses de la dependencia gubernamental para la cual labora el servidor público o con los intereses del Gobierno.
Ello, a su vez, y por las razones esbozadas anterior-mente, tiene el efecto de salvaguardar y fomentar el pro-pósito completamente legítimo y razonable de promover y preservar la integridad de los servidores e instituciones del Estado y la confianza del pueblo en su gobierno. En conse-cuencia, existe un nexo racional entre la reglamentación aludida y los propósitos que se pretenden lograr. Véanse: San Miguel Lorenzana v. E.L.A., 134 D.P.R. 405 (1993); M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319 (1987); Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983); Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432 (1985); Schweiker v. Wilson, 450 U.S. 221 (1981); Minnesota v. Clo*866ver Leaf Creamery Co., 449 U.S. 456 (1981); San Antonio School District v. Rodríguez, 411 U.S. 1 (1973); Dandridge v. Williams, 397 U.S. 471 (1970).
IV
Finalmente, debemos precisar el alcance del Art. 13(C) del Reglamento de Ética Gubernamental, supra, para los funcionarios y empleados públicos, contenido en la Ley de Ética Gubernamental, 3 L.RR.A. see. 1824. Ello, a los fines de determinar si el Art. 3.4(c) incluye dentro de su prohi-bición la ejecutoria de los servidores públicos aquí recurri-dos como peritos de las partes demandantes. Veamos.
Con la aprobación de la Ley Núm. 12, supra, en lo per-tinente, la Legislatura dispuso dentro de las prohibiciones éticas dirigidas a los servidores públicos, ciertas activida-des relacionadas con la representación de intereses priva-dos conflictivos con sus funciones oficiales. A tales efectos, el Art. 3.4(c), 3 L.RR.A. sec. 1824(c), dispuso expresamente que “[njingún funcionario o empleado público [podría] re-presentar o de cualquier otra manera asesorar, directa o indirectamente, a persona privada alguna ante cualquier agencia ejecutiva a cambio de compensación o beneficio económico, en casos o asuntos relacionados con el Gobierno de Puerto Rico ni en casos o asuntos que envuelvan conflic-tos de intereses o de política pública entre el Gobierno y los intereses de dicha persona privada”.
Como podrá notarse, originalmente el texto del artículo aludido contenía dentro de su prohibición únicamente el asesoramiento o representación de personas privadas por parte de los servidores públicos ante agencias ejecutivas, mas no así el asesoramiento o representación ante los tribunales de justicia. No obstante, con la aprobación de las enmiendas contenidas en la Ley Núm. 150, supra, legisla-ción que como indicáramos antes tuvo el propósito de am-pliar el alcance de las prohibiciones contenidas en el código de ética, el legislador hizo extensiva tal prohibición a casos *867ante los tribunales.(7) De esta manera se concretó la inten-ción legislativa de promover aún más la integridad de los funcionarios y empleados públicos.
Específicamente, con la aprobación de dicha enmienda, el Art. 3.4(c), supra, dispone de la manera siguiente:
(c) Ningún funcionario o empleado público podrá representar o de cualquier otra manera asesorar, directa o indirectamente, a persona privada alguna ante cualquier agencia ejecutiva, tribunal u otra dependencia gubernamental, en casos y asuntos relacionados con el Gobierno de Puerto Rico, ni en casos y asun-tos que envuelvan conflictos de intereses o política pública en-tre el Gobierno y los intereses de dicha persona privada.
Podrá observarse, además, que con la aprobación de dicha enmienda se clarificó el alcance de los conceptos “ca-sos” y “asuntos”, sustituyendo la conjunción “o” que seguía a la palabra “casos” por la conjunción “y”. Ahora bien, el inciso (e) del Art. 3.4, supra, define expresamente el con-cepto “asunto” al disponer lo siguiente:
(e) Para los fines de esta sección y de la see. 1828 de este título el término “asunto” significa aquellos en que el funciona-rio o empleado haya participado personal y sustancialmente y que ocurrieron mediante decisión, aprobación o desaprobación, recomendación o consejo, o investigación particular que involu-cre partes específicas. No incluye la intervención o participación del funcionario o empleado en la promulgación de normas o reglamentos de aplicación general o de directrices e instruccio-nes abstractas que no aludan a situaciones particulares o casos específicos. (Enfasis suplido.)
*868Al amparo de tal definición, pretende sostener su con-tención el interventor recurrido, doctor Gorrín Peralta. A esos efectos aduce que la palabra “casos” debe estar com-prendida dentro del significado del término “asunto”. Plan-teamiento que lo lleva a concluir que no habiendo partici-pado personalmente en los hechos del caso, y en vista de que dentro de sus funciones no se encuentra la interven-ción en la promulgación de la política pública establecida por el Departamento de Salud o sus instituciones, no le aplica las disposiciones contenidas en el aludido Art. 3.4(c). El procurar la protección de los intereses públicos tras la Ley de Etica Gubernamental nos impide avalar tal interpretación.
Sobre el particular, la Comisión de Ética Gubernamen-tal, al analizar las enmiendas contenidas en la Ley Núm. 150, supra, sostuvo lo siguiente en su Informe de 23 de junio de 1993 presentado al Senado:
También se enmienda el Inciso (c) para sustituir la “o” que le sigue la palabra casos por una “y”. Actualmente [lógicamente al momento de rendir el Informe; es decir, antes de la aprobación de la enmienda] se puede interpretar que las palabras casos y asuntos tienen el mismo significado. La palabra asuntos está definida en el propio Artículo 3.4 y comprende aquellos en que el funcionario o empleado público haya participado personal y sustancialmente, pero excluyendo la intervención en la promul-gación de normas o reglamentos de aplicación general .... (En-fasis suplido.) Informe de la Comisión de Etica Gubernamental del Senado de Puerto Rico sobre el P. del S. 50 de 23 de junio de 1993, 12ma Asamblea Legislativa, Ira Sesión Ordinaria, pág. 21.
La lectura de las expresiones vertidas, a todas luces in-dica que la intención legislativa al aprobar la enmienda aludida fue dejar claramente establecido que los términos “casos” y “asuntos” no pueden considerarse sinónimos. Se puede colegir claramente que la palabra “asunto” está de-finida en el propio Art. 3.4, supra, mas no así el término “casos”. Interpretar lo contrario tornaría la enmienda aprobada en una actuación completamente fútil. Más aún, le asiste la razón a la parte peticionaria al sostener que si *869la postura de los recurridos fuese la correcta, hubiese re-sultado sencillo al legislador el disponer ambos conceptos dentro de la definición contenida en el inciso (e) del Art. 3.4, supra.
A la luz de lo antes expuesto, resulta ineludible concluir, y así lo interpretamos, que lo que gramaticalmente quiso decir la Legislatura al disponer “casos y asuntos” fue in-cluir dentro de la prohibición del Art. 3.4(c), supra, tanto el concepto “asunto”, según definido por la propia ley, como el concepto “casos” en su acepción general de aquellas contro-versias relacionadas con el Gobierno o que impliquen con-flictos de intereses o política pública entre el Gobierno y los intereses de dicha persona privada, sometidas ante un tribunal, agencia ejecutiva u otra dependencia gubernamen-tal, independientemente de que el servidor público haya estado previamente involucrado o no con la controversia.
Tal interpretación es la única con miras a lograr un re-sultado que represente jplenamente el propósito tras la aprobación de la Ley de Etica Gubernamental. Como seña-láramos antes, en casos como los de autos, estos servidores públicos estarían asesorando a personas privadas con inte-reses litigiosos contrarios al Estado o sus dependencias. Lo cual, a fin de cuentas, presentaría un conflicto de intereses o política pública entre el Gobierno y los intereses de dicha persona privada, independientemente de que el servidor público haya tenido contacto previo con los hechos del caso.
Debemos añadir que el interventor, doctor Gorrín Pe-ralta, argumenta que el decretar su descalificación como testigo pericial al amparo del artículo en controversia, ten-dría el efecto de violar la garantía constitucional contra el menoscabo de las obligaciones contractuales. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo l.(8) La falla de dicho argu-mento consiste en que no toma en consideración que en los casos de autos las relaciones contractuales entre las partes *870comenzaron con posterioridad a la vigencia del Reglamento de Etica Gubernamental, el cual según sostuvimos antes, en su Art. 13(C)(1), supra, proscribe los servicios que éstos pretenden prestar.
De otra parte, hemos resuelto que “por razones superio-res de orden público [la protección contra el menoscabo de las obligaciones contractuales] ... puede quedar subordi-nada al poder de reglamentación .... Al considerar la vali-dez de estatutos bajo la cláusula de menoscabo el criterio aplicable es el de razonabilidad[, y l]a razonabilidad del estatuto se determina tomando en consideración principal-mente la sustancialidad del interés público promovido por el mismo y la dimensión del menoscabo ocasionado por su aplicación retroactiva”. Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378, 395-396 (1973).(9)
En síntesis, sostenemos, contrario a la mayoría, que el referido Art. 3.4(c), supra, debe ser interpretado a los fines de disponer que ningún funcionario o empleado público po-drá representar o de cualquier otra manera asesorar, directa o indirectamente, a persona privada alguna ante cualquier agencia ejecutiva, tribunal u.otra dependencia gubernamental: (a) en aquellos “asuntos” particulares, se-gún definidos por el propio Art. 3.4(e), supra, relacionados con el Gobierno de Puerto Rico o que impliquen conflictos de intereses o política pública entre el Gobierno y los inte-reses de dicha persona privada, ni (b) en aquellos “casos”, en su acepción general, relacionados con el Gobierno de Puerto Rico o que impliquen conflictos de intereses o polí-tica pública entre el Gobierno y los intereses de dicha persona privada, independientemente de que el servidor pú-blico haya estado involucrado previamente con la controversia involucrada en el caso.
No obstante, tomando en consideración que el Art. 3.8 de la Ley de Ética Gubernamental, 3 L.P.R.A. see. 1828, dispone que toda persona que viole intencionalmente las *871disposiciones y prohibiciones del Art. 3.4, supra, incurrirá en delito grave, dispondríamos que la aplicación de tal pre-cepto de carácter penal a la interpretación que hemos pro-puesto del referido Art. 3.4(c) fuera de carácter prospectivo.
V
Por todos los fundamentos expuestos anteriormente, or-denaríamos la descalificación de los peritos anunciados por las partes demandantes en los casos de epígrafe, evitando de esta manera que su participación como tal pueda provo-car, o parecer que provoca, un conflicto con los intereses del Estado o de la dependencia gubernamental en la cual se desempeñan como servidores públicos. Al así concluir, evi-taríamos que puedan incurrir en violación a las disposicio-nes del Art. 13(C)(1) del Reglamento de Ética Guberna-mental, supra, o a las disposiciones del Art. 3.4(c) de la Ley de Ética Gubernamental, supra.
Por consiguiente, revocaríamos las resoluciones recurri-das y en su lugar ordenaríamos la descalificación de los Drs. José Gorrín Peralta y Glen Garayalde Cotroneo como peritos de las partes demandantes recurridas. Por no ha-cerlo así este Tribunal, ello en perjuicio de los mejores in-tereses públicos, disentimos.

 Véanse: Resolución emitida el 11 de enero de 1994 por el entonces Tribunal Superior, Sala de Guayama (Hon. Dante Amadís Rodríguez Sosa, J.), en el caso García Aponte v. Hospital Regional de Guayama; Resolución emitida el 17 de marzo de 1994 por el entonces Tribunal Superior, Sala de Bayamón (Hon. Berta Mainardi, J.), en el caso López Alicea y otros v. E.L.A. y otros; y Resolución emitida el 17 de mayo de 1994 por el entonces Tribunal Superior, Sala de Aibonito (Hon. Bruno Cor-tés Trigo, J.), en el caso Camacho Albino y otros v. E.L.A. y otros.


 Véase, además, el Informe Conjunto al Senado de Puerto Rico de las Comi-siones de Asuntos del Ciudadano y Etica Gubernamental, de lo Jurídico, de Gobierno Estatal y de Hacienda, mayo de Í985.


 3 L.P.R.A. see. 1812.


 Cf. López v. Junta Planificación, 80 D.P.R. 646, 661 (1958).


 Véase la exposición de motivos de dicha ley.


 No existe controversia entre las partes respecto a que a dichos facultativos, como funcionarios o empleados de la Universidad de Puerto Rico, instrumentalidad pública a tenor con la Ley de la Universidad de Puerto Rico, Ley Núm. 1 de 20 de enero de 1966 (18 L.P.R.A. see. 601 et seq.), les aplica la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico (en adelante Ley de Ética Gubernamental) y su correspondiente reglamento.


 Adviértase, que dicha enmienda tuvo lugar estando ante nos los casos de epígrafe y una vez presentados los correspondientes alegatos. En vista de ello, el 16 de febrero de 1995 la parte peticionaria presentó ante este Tribunal una moción informativa alegando que con la aprobación de tal enmienda —-y habida cuenta de que los peritos en los casos de autos no habían prestado sus declaraciones como peritos en los casos en que se había solicitado su descalificación — • resultaba evidente que las actuaciones pretendidas por éstos se encontraban proscritas por las disposi-ciones del Art. 3.4(c), 3 L.P.R.A. sec. 1824(c).
En consecuencia, el 17 de marzo de 1995 emitimos una resolución para conceder un término a la parte recurrida para mostrar causa por la cual, en vista de que los peritos Dr. José Gorrín Peralta y Dr. Glen Garayalde Cotroneo aún no habían decla-rado, y tomando en consideración la Ley Núm. 150 de 22 de diciembre de 1994 (3 L.P.R.A. see. 1802 et seq.), no debíamos ordenar su descalificación.


 Dicha sección dispone:
“No se aprobarán leyes que menoscaben las obligaciones contractuales.” Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 275.


 Véase, además, Bayrón Toro v. Serra, 119 D.P.R. 605 (1987), y casos allí citados.